    2:21-cv-01034-BHH      Date Filed 04/07/21   Entry Number 1   Page 1 of 21




JW Aluminum Company


                                                          2:21-cv-1034-BHH

ACE American Insurance Company
Starr Technical Risks Agency, Inc.
Westport Insurance Corporation
AIG Specialty Insurance Company

General Security Indemnity Company of
Arizona
2:21-cv-01034-BHH   Date Filed 04/07/21   Entry Number 1   Page 2 of 21




                                                             sic
2:21-cv-01034-BHH   Date Filed 04/07/21   Entry Number 1   Page 3 of 21
2:21-cv-01034-BHH   Date Filed 04/07/21   Entry Number 1   Page 4 of 21
2:21-cv-01034-BHH   Date Filed 04/07/21   Entry Number 1   Page 5 of 21
2:21-cv-01034-BHH   Date Filed 04/07/21   Entry Number 1   Page 6 of 21




                                            See also
2:21-cv-01034-BHH   Date Filed 04/07/21   Entry Number 1   Page 7 of 21
2:21-cv-01034-BHH   Date Filed 04/07/21   Entry Number 1   Page 8 of 21
2:21-cv-01034-BHH   Date Filed 04/07/21   Entry Number 1   Page 9 of 21
2:21-cv-01034-BHH   Date Filed 04/07/21   Entry Number 1   Page 10 of 21
2:21-cv-01034-BHH   Date Filed 04/07/21   Entry Number 1   Page 11 of 21
2:21-cv-01034-BHH     Date Filed 04/07/21   Entry Number 1   Page 12 of 21




                                 sic




                          i.e.




                    sic
2:21-cv-01034-BHH   Date Filed 04/07/21   Entry Number 1   Page 13 of 21
2:21-cv-01034-BHH   Date Filed 04/07/21   Entry Number 1   Page 14 of 21
2:21-cv-01034-BHH   Date Filed 04/07/21   Entry Number 1   Page 15 of 21
2:21-cv-01034-BHH   Date Filed 04/07/21   Entry Number 1   Page 16 of 21
2:21-cv-01034-BHH   Date Filed 04/07/21   Entry Number 1   Page 17 of 21
2:21-cv-01034-BHH   Date Filed 04/07/21   Entry Number 1   Page 18 of 21
2:21-cv-01034-BHH   Date Filed 04/07/21   Entry Number 1   Page 19 of 21
2:21-cv-01034-BHH   Date Filed 04/07/21   Entry Number 1   Page 20 of 21
2:21-cv-01034-BHH   Date Filed 04/07/21   Entry Number 1      Page 21 of 21




                                    (Pro Hac Vice Applications Forthcoming)




                                    Attorneys for Plaintiff
